Title: From John Adams to John Thomas, 13 November 1775
From: Adams, John
To: Thomas, John


     
      Philadelphia Novr. 13th 1775
      Sir
     
     I am much obliged to you for two Letters one by the Committee: the other dated Novr. 1.
     The subject of the first is not yet determined in Congress, but I have no doubt your Desires will be complied with.
     As soon as I received the last I waited on Dr. Morgan and shewed your Letter, together with one from Mr. Gordon and a very sensible one from Dr. Hayward relative to the same subject. Mr. Aspinwall was known to Dr. Morgan, and well esteemed. Of this Gentleman I know nothing but by Character. Dr. Hayward I know personally and highly esteemed.
     I hope, that neither Aspinwall nor Hayward will be removed, but it will depend much on the Representations of Dr. Morgan, which I dare say will not be against Either of them. No doubt he will think two surgeons necessary at Roxbury, and represent accordingly and then Congress will probably establish them.
     You may depend upon the little in my Power at all Times, to assist Merit and promote the service. As Congress has made the Postage of Letters, free I hope to receive more frequent Intelligence from my Friends for the future, and you may be assured sir, that every Line from you will be peculiarly acceptable to, sir your most obedient sert
     
      John Adams
     
     
      The Sum total of all Intelligence from England is that the first Man is “unalterably determined, Let the Event and Consequences be what they will to compell the Colonies to absolute Obedience.” Poor, deluded Man!
     
    